Citation Nr: 0613869	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-20 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for irritable colon 
syndrome, now rated as
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to March 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for irritable colon syndrome, 
currently rated as 10 percent disabling. 


FINDING OF FACT

The veteran's irritable colon syndrome is manifested by 
alternating diarrhea and constipation with more or less 
constant abdominal distress. 


CONCLUSION OF LAW

The criteria for an increased rating for irritable colon 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002), 
38 C.F.R. § 4.1, 4.3, 4.6, 4.7, 4.114 Diagnostic Code (DC) 
7319 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in December 2001, 
July 2003, and March 2005; a rating decision in February 
2002; a statement of the case in August 2002; and a 
supplemental statement of the case in September 2002.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir. 
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in an August 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran has service-connected irritable colon syndrome, 
rated as 10 percent disabling effective in July 1999.  He 
seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 U.S.C.A. § 1155, 38 
C.F.R.
§§ 4.1,  4.3. 4.7 (2005).  

Irritable colon syndrome is not compensable if disturbances 
of bowel function are mild with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted when 
symptoms are moderate with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
warranted if symptoms are severe with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  The 30 percent rating is the 
highest rating for irritable colon syndrome provided by the 
rating schedule.  38 C.F.R. § 4.114, DC 7319. 

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In September 1999, the veteran stated that he was having 
attacks of alternating diarrhea and constipation lasting 3 to 
7 days and occurring 1 to 2 times per month.  He experienced 
abdominal cramps and occasional blood in his stool.  The 
veteran underwent a VA examination that included a series of 
upper and lower gastrointestinal tests in September 1999 and 
October 1999.  The examiners noted mild colonic 
diverticulosis and sand-like lucencies in the small bowel.  
The diagnosis was chronic diarrhea, possibly irritable bowel 
syndrome, of unknown etiology.  Several medications were 
prescribed. 

In January 2001, an examiner noted the results of the 
September 1999 gastrointestinal tests and that the veteran 
was not receptive to further tests.  After conducting a 
physical examination, he stated, "The diagnosis of combined 
functional dyspeptic syndrome and /or GI somatization 
disorder that at times by veteran history may appear like IBS 
is open to speculation."   However, the veteran submitted an 
August 2002 examination report from his private physician 
that listed a diagnosis of irritable bowel syndrome.  No 
clinical data or analysis was provided.  The veteran also 
submitted progress notes from his psychiatrist from January 
2000 to June 2002.  Although examination and treatment by 
this physician did not address the veteran's gastrointestinal 
disease, appointment screening sheets showed regular 
complaints of stomach problems, diarrhea, constipation, and 
variable appetite. 

In the veteran's substantive appeal in December 2002, the 
veteran stated that his gastrointestinal symptoms were 
getting worse, affecting him on a daily basis with continuous 
abdominal distress.  A VA examiner in April 2004 noted a 
continued diagnosis of irritable bowel syndrome, controlled 
by medication. 

In the most recent examination of record in March 2005, the 
veteran stated that he was experiencing 3 to 4 days of 
constipation with severe abdominal cramping causing his face 
to turn red followed by 4 days of diarrhea.  He further 
stated that he had episodes of vomiting once or twice a week.  
The examiner noted that the veteran was taking the prescribed 
pain medication every day.  The examiner also noted normal 
bowel sounds and no signs of malnutrition, anemia, mass, 
pain, tenderness, or organomegaly.  Blood, urine, and liver 
tests were essentially normal.  The examiner diagnosed 
irritable bowel syndrome and that he considered the disease 
"...disabling to the degree described above."  The only 
description of the degree of disability in his report was the 
veteran's description of his symptoms. 

The Board concludes that the veteran's irritable colon 
syndrome is manifested by alternate periods of constipation 
and diarrhea with more or less constant abdominal distress.  
The veteran has refused lower gastrointestinal testing since 
1999, and the record showed no periodic examination and 
treatment other than continued use of medication.  No 
etiology of his disease has been identified and no effect has 
been noted on his weight or on blood, urine, or liver tests.  
However, his oral statements to physicians and written 
statements in the claims file are consistent and showed that 
his symptoms were increasing in frequency and severity.  The 
veteran is considered to be competent at describing his own 
symptoms.  Considerable weight is also given to the diagnosis 
of the most recent examiner in March 2005 who agreed that the 
degree of disability was as described by the veteran and that 
the veteran was taking his pain medication every day. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the rating schedule is not inadequate.  The rating 
schedule does not provide for higher ratings for irritable 
colon syndrome, but the veteran's complaints and the findings 
seems to closely track those symptoms for which the rating 
schedule provides a 30 percent rating.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
an extraschedular rating for this disability is not 
warranted.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  In 
this case, resolving all benefit of any doubt in favor of the 
claimant, the Board finds that the criteria for a 30 percent 
evaluation for irritable colon syndrome are met.
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A rating for irritable colon syndrome of 30 percent disabling 
is granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


